FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ AstraZeneca PLC - Confirmation of Change in ADS ratio AstraZeneca PLC (the "Company") today confirmed that the intended ratio change to its NYSE-listed sponsored Level 2 American Depositary Receipt ("ADR") programme announced on 26 June 2015 has now become effective. With effect from 27 July 2015, the Company's American Depositary Share ("ADS") ratio is two (2) ADSs per one (1) Ordinary Share. The former ratio was one (1) ADS per one (1) Ordinary Share. There are no changes to the underlying Ordinary Shares. ADS holders at the close of business New York time on the record date, 22 July 2015, received a distribution of one additional ADS for every ADS held. No action was required by ADS holders to effect this change. Contact details for Citibank, N.A., the Company's ADR depositary, can be found below. A C N Kemp Company Secretary 27 July 2015 CONTACT Citibank Shareholder Services PO Box 43077 Providence RI 02940-3077 US Tel (toll free in the US): +1-888-697-8018 Tel (outside the US): +1-781-575-4555 Media Enquiries Esra Erkal-Paler +44 20 7604 8030 (UK/Global) Jacob Lund +46 8553260 20 (Sweden) Michele Meixell + 1 (US) Investor Enquiries UK Thomas Kudsk Larsen +44 20 7604 8199 mob: +44 7818 524185 Eugenia Litz Respiratory, Inflammation and Autoimmunity +44 20 7604 8233 mob: +44 7884 735627 Nick Stone Cardiovascular and Metabolic Disease +44 1 mob: +44 7717 618834 Karl Hård Oncology +44 20 7604 8123 mob: +44 7789 654364 Craig Marks Infection, Neuroscience and Gastrointestinal Disease +44 20 7604 8591 mob: +44 7881 615764 Christer Gruvris +44 20 7604 8126 mob: +44 7827 836825 US Dial / Toll-Free 301-398-3251 866-381-7277 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:27 July 2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
